



Exhibit 10.46

FIRST AMENDMENT TO LEASE


I.    PARTIES AND DATE.
This First Amendment to Lease (the “Amendment”) dated May 29,2013, is by and
between THE IRVINE COMPANY LLC, a Delaware limited liability company
(“Landlord”), and MASIMO CORPORATION, a Delaware corporation (“Tenant”).
II. RECITALS.
On June 22, 2012, Landlord and Tenant entered into a lease (“Lease”) for space
in a building located at 9600 Jeronimo Road, Irvine, California (“Premises”).
Landlord and Tenant each desire to modify the Lease to extend the Lease Term, to
adjust the Basic Rent and to make such other modifications as are set forth in
“III. MODIFICATIONS” next below.
III.    MODIFICATIONS.
A. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:
1.    Item 5 is hereby deleted in its entirety and substituted therefor shall be
the following:
“5. Expiration Date: January 31, 2015”
2.    Item 6 is hereby amended by adding the following:
“Commencing February 1, 2014, the Basic Rent shall be Twenty One Thousand One
Hundred Thirty-Seven Dollars ($21,137.00) per month, based on $.65 per rentable
square foot.”
B. Right to Extend the Lease. The provisions of Section 3.4 of the Lease,
entitled “Right to Extend this Lease”, for the option to extend the Term for a
single 12-month extension shall remain in full force and effect and exercisable
by Tenant during the Term of the Lease as extended by this Amendment, except
that the third (3rd) sentence of said Section 3.4 is hereby deleted and
substituted therefor shall be the following:
“The Basic Rent payable under the Lease during the 12-month extension of the
Term as provided herein, shall be Twenty Two Thousand Seven Hundred Sixty-Three
Dollars ($22,763.00) per month, based on $.70 per rentable square foot.”
C. “After Hours” HVAC. Effective as of the date of this Amendment, the parties
hereby agree to amend the definition of “standard charges” as used in Section
6.1 of the Lease for Tenant’s “after hours” usage of each HVAC servicing the
Premises, to the following charges (in addition to the electricity charges paid
to the utility provider): (i) $1.00 per hour for 1-5 ton HVAC units, (ii) $5.00
per hour for 6-9 ton HVAC units, and (iii) $10.00 per hour for HVAC units of
greater than 9 tons.
D. Broker’s Commission. Article XVIII of the Lease is amended to provide that
the parties recognize the following parties as the brokers who negotiated this
Amendment, and agree that Landlord shall be responsible for payment of brokerage
commissions to such brokers pursuant to its separate agreements with such
brokers: Irvine Realty Company (“Landlord’s Broker”) and Zuvich Corporate
Advisors (“Tenant’s Broker”). It is understood and agreed that Landlord’s Broker
represents only Landlord in connection with the execution of this Amendment and
that Tenant’s Broker represents only Tenant. The warranty and indemnity
provisions of Article XVIII of the Lease, as amended hereby, shall be binding
and enforceable in connection with the negotiation of this Amendment.
E. Acceptance of Premises. Tenant acknowledges that the lease of the Premises
pursuant to this Amendment shall be on an “as-is” basis without further
obligation on Landlord’s part as to improvements whatsoever.



1



--------------------------------------------------------------------------------



IV.    GENERAL.
A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.
B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.


C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.


D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.


E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.


V.    EXECUTION.


Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.


LANDLORD:
 
 
TENANT:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THE IRVINE COMPANY LLC
 
MASIMO CORPORATION
a Delaware limited liability company
 
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Steven M. Case
 
By
/s/ Yongsam Lee
Steven M. Case, Executive Vice President
 
Yongsam Lee
 
Office Properties
 
 
EVP, Operations and CIO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Michael T. Bennett
 
By
/s/ Mark P. de Raad
Michael T. Bennett, Senior Vice President
 
Mark P. de Raad
Operations, Office Properties
 
CFO






2

